Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed October 14, 2020 in response to the Office Action of April 14, 2020 is acknowledged and has been entered. Claims 1, 15 and 29 have been amended. Claims 8, 13-14, 22 and 27-28 have been canceled. Claims 30-32 are new. Claims 1-7, 9-12, 15-21, 23-26 and 29-32 are pending and under examination in this Office action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.
 
Response to Amendment
The rejection to claim 14 under 35 U.S.C. 112(b) is now withdrawn in view of the claim cancellation.

Objection to the drawings and rejection under 35 U.S.C. 112(b) are now raised in view of the claim amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the newly amended feature of a boundary between a first region anterior to the chest wall region and a second region below the chest wall region must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1, 15 and 29 are objected to because of the following informalities: 
Claim 1, line 8; claim 15, line 10 and claim 29, line 9: the term “the pluratliy of segmented scan images represents the first region” should be corrected to --pluratliy of segmented scan images represent the first region—
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in claims 15 and 18-21 and 23-26 in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 15, line 4 and claims18-20 and 23: Claim limitation “a chest wall detector unit…configured to generate a chest wall mode” (claim 15); “the chest wall detector unit is configured to generate a pluratliy of points/to generate a gradient ring feature map/to generate a template image representative of a chest wall” (claims 18 and 23); “the chest wall detector unit is configured to determine an ellipsoid model/to determine rib information/to determine a rib centerline information” (claims 19-21); and “the chest wall detector unit is configured to match the template image…” (claim 24). These claims have been interpreted 
Claim 15, line 6 and claims 25-26: Claim limitation “a segmentation unit…configured to segment the plurality of scan images” (claim 15); “a segmentation unit is configured to determine a surface” (claim 25); and “the segmentation unit is configured to perform image segmentation” (claim 26). These claims have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine/to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.
Claim 15, line 9: Claim limitation “a lesion detector unit…configured to generate lesion information” (claim 15). The claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to generate/to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”.


A review of the specification shows the following corresponding structure described in the specification (PG Pub 2017/0172540 A1) for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation in regard to the limitations of the “a chest wall detector unit”, “a segmentation unit” and “a lesion detector unit”: in [0029]: the processor unit 120 may be configured to aid the chest wall detector unit 110, the segmentation unit 112, the lesion detector unit 114 and the display unit 116…the chest wall detector unit 110, the segmentation unit 112, the lesion detector unit 114, and the display unit 116 may include a corresponding processor unit. 
Therefore, these units are interpreted being equivalent to a CPU, a circuitry or a processor with an algorithm that performs the claimed functions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 15-21, 23-26 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 15 and 29 recite “a boundary between a first region anterior to the chest wall region and a second region below the chest wall region”. This limitation renders the scope of the claims indefinite based on the following considerations:
(1) In anatomy, “anterior” is defined as being in front of the body or nearer to the head. Without a reference, and with the chest wall region being a three-dimensional space, the region in front of the body and the region nearer to the head are two distinct regions. It is not clear which region the term “anterior to the chest wall region” refers to;

(3) though a chest wall region is known in the field of art to include the skin, fat, muscles, bones and other tissues that form a protective structure in the area between the neck and the abdomen, in the specification, as illustrated in FIGS.3 and 4, the chest wall model appears not comprise anatomy beyond the ribs. 
Hence, for examination purpose, the first region anterior to the chest wall region is considered the anatomical region outside and in front of the rib cages. The second region is considered a region below the lower boundary of the chest wall region. The boundary between the first and the second regions is considered the area where they overlap. See below for the illustration in view of FIG.4 of the present application.


    PNG
    media_image1.png
    568
    729
    media_image1.png
    Greyscale


The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 9-12, 14-15, 18, 20, 23-26, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Didier et al., “A chest wall model based on rib Didier, in view of Chaney et al., US 5,926,568 A1, hereinafter Chaney, further in view of Den Harder et al., US 2011/0229005 A1, hereinafter Den Harder.

Claim 1. Didier teaches a method, comprising:
“receiving a plurality of scan images generated from an imaging device, wherein the plurality of scan images comprises a chest wall region” (p.161, 4.1 CT scan data: to create the chest wall model, we have used two sets of two patient’ data; and 4.2 Mesh generation: Lungs, skin and ribcage surfaces are extracted from CT scans);
“determining a chest wall model representative of the chest wall region based on the plurality of scan images” (Title, and p.161, 4.2 Mesh generation: Lungs, skin and ribcage surfaces are extracted from CT scan and are meshed with the marching cube algorithm. Then, the volume between ribcage and skin as well as the volume inside lungs are meshed with tetrahedrons. Our final model is composed by 21000 vertices and 130000 elements), wherein 
“the chest wall model represents a boundary between a first region anterior to the chest wall region and a second region below the chest wall region” (FIG.2, as illustrated below, the first region refers to the region marked by the horizontal arrow and the second region refers to the region marked by the vertical arrow, and the boundary refers to the sloped line that represents the area between the two regions); and
p.161, FIG.3: Skin, lungs and thorax. Top segmentation – bottom: surface meshes), wherein
“the pluratliy of segmented scan images represents the first region anterior to the chest wall region” – as the chest wall model of Didier comprises the first region that is anterior to the chest wall region, as illustrated below, the segmented scan images that covers the entire model would represent such a first region.

    PNG
    media_image2.png
    604
    1280
    media_image2.png
    Greyscale

Didier does not teach (1) determining a plurality of segmented scan images segmented based on the model; (2) determining lesion information specific to the first region anterior to the chest wall region using an automated lesion detection technique applied to the pluratliy of segmented scan image; (3) displaying the plurality of scan images along with the lesion information and the chest wall model; and (4) the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique.
Chaney teaches
(1) “determining a plurality of segmented scan images segmented based on the model” (Col.12, ll.19-20: creating a model from a training image, and deforming the model to optimize the objective function; ll.35-37: a model-driven approach to segmentation);;
(2) “determining lesion information specific to the first region anterior to the chest wall region using an automated lesion detection technique applied to the plurality of segmented scan images” (Col.4, ll.62-66: an unclassified target digital image of a desired region in a patient’s body is generated and the model template is applied to the unclassified image to automatically find the corresponding object in the unclassified target image; and Col.6, line 66 to Col.7, line 4: a means for automatically segmenting anatomical objects in unclassified images and matching multiple images, and lends itself to a variety of methods for deriving a transformation matrix that matches or registers particular object within one image with another; and Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18) – Note that the chest wall model of Didier comprises the first region that is anterior to the chest wall region, as illustrated above, hence upon combined with Chaney,  the lesion information determined based on the chest wall model would cover the lesion information specific to such a first region; and
 (3) “displaying the plurality of scan images along with the lesion information” (Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18; and FIG.18: top row shows 3 adjacent CT slices through the liver with the defined boundary…The full model is shown on the middle training image. Bottom row shows the same slices with the optimized model boundary superimposed) – hence, FIG.18 displays 3 adjacent CT slices that is considered “the pluratliy of scan images” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Didier employ such features of (1) “determining a plurality of segmented scan images segmented based on the model”; (2) “determining lesion information using an automated lesion detection technique applied to the plurality of segmented scan image”; (3) “displaying the plurality of scan images along with the lesion information” that are taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Neither Didier nor Chaney teaches the feature (4) the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique.
However, in an analogous imaging object auto-identification field of endeavor, Den Harder teaches that
(4) “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” ([0017]: 2. The system performs automated anatomy detection from the image resulting from step 1…4…Based on this information, the system proposed a region of interest. 5. The system uses features automatically determined from the diagnostic image to further optimize the proposed shape, position, orientation and size of the region of interest resulting from step 4) – the position and the size of the region of interest is considered the “location and dimension for each of one or more lesions” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the automated lesion detection technique of Didier and Chaney combined employ such a feature of “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” that is taught in Chaney for the advantages of “being used to construct visualizations of the data sets in a form which is useful for diagnosis by a physician”; “combining the advantages of manual delineation of region of interest and the advantages of using algorithms for automating the identification of regions of interest…and mitigating the disadvantages of both”, as suggested in Den Harder, [0002], and [0012]-[0014].

Claim 15. Didier teaches a method, comprising:
“an imaging device configured to generate a plurality of scan images, wherein the plurality of scan images comprises a chest wall region” (p.161, 4.1 CT scan data: to create the chest wall model, we have used two sets of two patient’ data; and 4.2 Mesh generation: Lungs, skin and ribcage surfaces are extracted from CT scans);
Title, and p.161, 4.2 Mesh generation: Lungs, skin and ribcage surfaces are extracted from CT scan and are meshed with the marching cube algorithm. Then, the volume between ribcage and skin as well as the volume inside lungs are meshed with tetrahedrons. Our final model is composed by 21000 vertices and 130000 elements), wherein 
“the chest wall model represents a boundary between a first region anterior to the chest wall region and a second region below the chest wall region” (FIG.2, as illustrated above in claim 1, the first region refers to the region marked by the horizontal arrow and the second region refers to the region marked by the vertical arrow, and the boundary refers to the sloped line that represents the area between the two regions); and
“a segmentation unit communicatively coupled to the chest wall detector unit and configured to the segmentation unit is configured to segment the pluratliy of scan images along the chest wall region (p.161, FIG.3: Skin, lungs and thorax. Top segmentation), wherein
“the pluratliy of segmented scan images represents the first region anterior to the chest wall region” – as the chest wall model of Didier comprises the first region that is anterior to the chest wall region, as illustrated above in claim 1, the segmented scan images that covers the entire model would represent such a first region.



However, in an analogous imaging object identification field of endeavor, Chaney teaches
(1) “a segmentation unit communicatively coupled to the chest wall detector unit and configured to determine a plurality of segmented scan images” (Col.12, ll.19-20: creating a model from a training image, and deforming the model to optimize the objective function; ll.35-37: a model-driven approach to segmentation);
(2) “a lesion detector unit communicatively coupled to the segmentation unit and configured to generate lesion information specific to the first region anterior to the chest wall region in the plurality of scan images” (Col.4, ll.62-66: an unclassified target digital image of a desired region in a patient’s body is generated and the model template is applied to the unclassified image to automatically find the corresponding object in the unclassified target image; and Col.6, line 66 to Col.7, line 4: a means for automatically segmenting anatomical objects in unclassified images and matching multiple images, and lends itself to a variety of methods for deriving a transformation matrix that matches or registers particular object within one image with another; and Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18) – Note that the chest wall model of Didier comprises the first region that is anterior to the chest wall region, as illustrated above in claim 1, hence upon combined with Chaney,  the lesion information determined based on the chest wall model would cover the lesion information specific to such a first region; and
(3) “a display unit communicatively coupled to the lesion detector unit and configured to display the plurality of scan images along with the lesion information” (Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18; and FIG.18: top row shows 3 adjacent CT slices through the liver with the defined boundary…The full model is shown on the middle training image. Bottom row shows the same slices with the optimized model boundary superimposed) – hence, FIG.18 displays 3 adjacent CT slices that is considered “the pluratliy of scan images” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Didier employ such features of “a segmentation unit communicatively coupled to the chest wall detector unit and configured to determine a plurality of segmented scan images”; “a lesion detector unit communicatively coupled to the segmentation unit and configured to generation lesion information in the pluratliy of scan image”; “a display unit communicatively coupled to the lesion detector unit and configured to display the providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Neither Didier nor Chaney teaches the feature (4) the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique.
However, in an analogous imaging object auto-identification field of endeavor, Den Harder teaches that
(4) “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” ([0017]: 2. The system performs automated anatomy detection from the image resulting from step 1…4…Based on this information, the system proposed a region of interest. 5. The system uses features automatically determined from the diagnostic image to further optimize the proposed shape, position, orientation and size of the region of interest resulting from step 4) – the position and the size of the region of interest is considered the “location and dimension for each of one or more lesions” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the automated lesion detection technique of Didier and Chaney combined employ such a feature of “the lesion information include a location and a dimension for each of one or more lesions being used to construct visualizations of the data sets in a form which is useful for diagnosis by a physician”; “combining the advantages of manual delineation of region of interest and the advantages of using algorithms for automating the identification of regions of interest…and mitigating the disadvantages of both”, as suggested in Den Harder, [0002], and [0012]-[0014].

Claim 29. Didier teaches a non-transitory computer readable medium having instructions to enable at least one processor to:
 “receive a plurality of scan images generated from an imaging device, wherein the plurality of scan images comprises a chest wall region” (p.161, 4.1 CT scan data: to create the chest wall model, we have used two sets of two patient’ data; and 4.2 Mesh generation: Lungs, skin and ribcage surfaces are extracted from CT scans);
“determine a chest wall model representative of the chest wall region based on the plurality of scan images” (Title, and p.161, 4.2 Mesh generation: Lungs, skin and ribcage surfaces are extracted from CT scan and are meshed with the marching cube algorithm. Then, the volume between ribcage and skin as well as the volume inside lungs are meshed with tetrahedrons. Our final model is composed by 21000 vertices and 130000 elements), wherein 
“the chest wall model represents a boundary between a first region anterior to the chest wall region and a second region below the chest wall region” (FIG.2, as illustrated above in claim 1, the first region refers to the region marked by the horizontal arrow and the second region refers to the region marked by the vertical arrow, and the boundary refers to the sloped line that represents the area between the two regions); and
 “determining a plurality of segmented scan images segmented along the chest wall region” (p.161, FIG.3: Skin, lungs and thorax. Top segmentation – bottom: surface meshes), wherein
“the pluratliy of segmented scan images represents the first region anterior to the chest wall region” – as the chest wall model of Didier comprises the first region that is anterior to the chest wall region, as illustrated above in claim 1, the segmented scan images that covers the entire model would represent such a first region.

Didier does not teach (1) determine a plurality of segmented scan images segmented based on the model; (2) determine lesion information specific to the first region anterior to the chest wall region using an automated lesion detection technique applied to the pluratliy of segmented scan image; (3) display the plurality of scan images along with the lesion information and the chest wall model; and (4) the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique.
However, in an analogous imaging object identification field of endeavor, Chaney teaches
(1) “determine a plurality of segmented scan images segmented based on the model” (Col.12, ll.19-20: creating a model from a training image, and deforming the model to optimize the objective function; ll.35-37: a model-driven approach to segmentation);
(2) “determining lesion information specific to the first region anterior to the chest wall region using an automated lesion detection technique applied to the plurality of segmented scan images” (Col.4, ll.62-66: an unclassified target digital image of a desired region in a patient’s body is generated and the model template is applied to the unclassified image to automatically find the corresponding object in the unclassified target image; and Col.6, line 66 to Col.7, line 4: a means for automatically segmenting anatomical objects in unclassified images and matching multiple images, and lends itself to a variety of methods for deriving a transformation matrix that matches or registers particular object within one image with another; and Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18) – Note that the chest wall model of Didier comprises the first region that is anterior to the chest wall region, as illustrated above, hence upon combined with Chaney,  the lesion information determined based on the chest wall model would cover the lesion information specific to such a first region; and
 (3) “display the plurality of scan images along with the lesion information” (Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18; and FIG.18: top row shows 3 adjacent CT slices through the liver with the defined boundary…The full model is shown on the middle training image. Bottom row shows the same slices with the optimized model boundary superimposed) – hence, FIG.18 displays 3 adjacent CT slices that is considered “the pluratliy of scan images” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Didier employ such features of (1) “determine a plurality of segmented scan images segmented based on the model”; (2) “determine lesion information using an automated lesion detection technique applied to the pluratliy of segmented scan image”; (3) “display the plurality of scan images along with the lesion information and the chest wall model” that are taught in Chaney for the advantages of “providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Neither Didier nor Chaney teaches the feature (4) the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique.
However, in an analogous imaging object auto-identification field of endeavor, Den Harder teaches that
“the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” ([0017]: 2. The system performs automated anatomy detection from the image resulting from step 1…4…Based on this information, the system proposed a region of interest. 5. The system uses features automatically determined from the diagnostic image to further optimize the proposed shape, position, orientation and size of the region of interest resulting from step 4) – the position and the size of the region of interest is considered the “location and dimension for each of one or more lesions” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the automated lesion detection technique of Didier and Chaney combined employ such a feature of “the lesion information include a location and a dimension for each of one or more lesions detected using the automated lesion detection technique” that is taught in Chaney for the advantages of “being used to construct visualizations of the data sets in a form which is useful for diagnosis by a physician”; “combining the advantages of manual delineation of region of interest and the advantages of using algorithms for automating the identification of regions of interest…and mitigating the disadvantages of both”, as suggested in Den Harder, [0002], and [0012]-[0014].

Claims 4 and 18. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectably.
Didier further teaches that 
“determining the chest wall model comprises determining a plurality of points representative of the chest wall region” (p.161, 4.2 Mesh generation: Our final model is composed by 21000 vertices and 130000 elements (20000 tetrahedrons); and FIG.3: the surface meshes comprises a pluratliy of points representing the chest wall region including skin, lungs and thorax) – the vertices, elements and tetrahedrons are considered the “plurality of points” as claimed. 

Claims 6 and 20. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectably.
Didier further teaches that 
“determining the chest wall model comprises determining rib information in the chest wall region” (Abstract: the ribcage direct kinematics model, permits to compute the skin position from the ribs motion. Conversely, the inverse kinematics provides rib motion and consequently lung motion) – the rib motion is considered the “rib information in the chest wall region” as claimed.18281618-2 

Claims 9 and 23. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Didier: Title and section 4.2). 
Didier does not teach a generation of a template image representative of the model. 
However, in an analogous imaging object identification field of endeavor, Chaney teaches
 “generating a template image representative of the model” (Col.4, ll.3-5: an object shape template is then generated based on the medial sites, the boundary sites, the MM segments, the MB segments and the BB segments; Col.18, line 18: initialization of the shape template for object localization; and FIGS. 3, 5, 6). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claims 10 and 24. Didier, Chaney and Den Harder combined teaches all the limitations of claims 9 and 23, respectively.
Chaney further teaches 
“matching the template image to the plurality of scan images based on a deformable registration technique” (Col.4, line 58 to Col.5, line 7: a model template of a desired object within the initial image is made using scale-space relationships. The model template includes a skeletal grid defining relational deformable shape loci and links…The template deformable shape loci and links are allowed to deform to match contour and core of the corresponding object in the unclassified target image…Measurements associated with the model template and the target object are correlated to determine at least one of registration and segmentation of the target image). 
Hence, the deformable shape loci and links being allowed to deform to match the contour and core of the corresponding object is considered the “deformable registration technique” as claimed. 

Claims 11 and 25. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectively. 
Didier further teaches that 
“determining the plurality of segmented scan images comprises determining a surface representative of a boundary of the chest wall region” (p.161, 3.2 Boundary conditions: Our chest wall model boundary conditions are illustrated on FIG.2) – various boundary surfaces of the chest wall region are presented in FIG.2. 

Claims 12 and 26. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the plurality of segmented scan images (Didier: section 4.2 and FIG.3). 
Didier does not teach the particular segmentation technique as claimed.
However, in an analogous imaging object identification field of endeavor, Chaney teaches
 “determining the plurality of segmented scan images is based on a bottom-up segmentation technique or a top-down segmentation technique” (Col.7, ll.41-54: When initialized in a target or unclassified image, the template model of a particular organ can be used as a means to automatically recognize, extract for analysis, or segment the corresponding object appearing in the unclassified image…To avoid convergence, other methods…use multi-resolution images in a top-down fashion where the output at a lower resolution image is used as the input to the next highest-resolution image).
Hence, the automatic segmentation of the corresponding object with a method using multi-resolution images in a top-down fashion is considered the “top-down segmentation technique” as claimed.  
providing a more reliable and computationally efficient method for automatic recognition of objects in images”, as suggested in Chaney, Col.3, ll.33-34.

Claims 30-32. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1,15 and 29 respectively, including the feature that the representation of the chest wall boundary is determined based on the chest wall model (Didier, p.161, 3.2 and FIG.2).
Didier further teaches
“displaying a representation of a chest wall boundary on at least one of the plurality of scan images at the same time as said displaying the plurality of scan images along with the lesion information” (Col.21, ll.61-63: a recent example of such an approach applied to a liver in an axial CT slice through the abdomen is demonstrated in FIG.18; and FIG.18: top row shows 3 adjacent CT slices through the liver with the defined boundary…The full model is shown on the middle training image. Bottom row shows the same slices with the optimized model boundary superimposed; ) – hence, FIG.18 displays 3 adjacent CT slices that is considered “the pluratliy of scan images” as claimed, together the chest wall model co-displayed, and the lesion information (the liver with the defined boundary in the abdomen).


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Didier in view Chaney and Den Harder, as applied to claims 1 and 15, further in view of Luo et al., US 2007/0086640 A1, hereinafter Luo.

Claims 2 and 16. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectively.
Chaney further teaches that a plurality of scan images are received for a scan volume in Col. 23, ll.8-9, 36-37 and 47: an initial training image of a predetermined object is generated; at block 176, additional training images can be generated, and an object model or patient specific object template can be applied to a target image 205. As the training images and the target image are generated for a particular object identification on the image, these images are considered the plurality of scan images received for a scan volume as claimed. 
Neither Didier, Chaney nor Den Harder teaches that the scan volume comprises a left, a right, and a center scan volume.
However, in an analogous lung segmented check image field of endeavor, Luo teaches
“receiving a left scan volume, a right scan volume, and a center scan volume” ([0021]: FIGS. 2A and 2B are diagrammatic views demonstrating he structure of the knowledge model. FIG. 2A shows that the knowledge model includes the following components: the chest body model (21), the pine model (23) and the left and right lung models (22, 24)). 
As illustrated in FIG.2A, a left scan volume (24), a right scan volume (22) and a center scan volume (23) are received. 
As Chaney teaches that the scan volume comprises the plurality of scan images, when Didier, Chaney, Den Harder and Luo combined, each of the three scan volumes taught in Luo would comprise a plurality of scan images.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Didier, Chaney and Den Harder combined employ such features of “receiving a left scan volume, a right scan volume, and a center scan volume” that is taught in Lou for the advantages of “employing a robust means to automatically segment lung regions in digital chest radiographs…encapsulating the properties of anatomic structures and specifying an efficient way to detect them and evaluate their relationships”, as suggested in Lou, [0005].

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Didier in view Chaney, Den Harder and Lou, as applied to claims 2 and 16, further in view of Chen et al., US 2010/0303314 A1, hereinafter Chen.

Claims 3 and 17. Didier, Chaney, Den Harder and Lou combined teaches all the limitations of claims 2 and 16, respectively, including
Didier, FIG.3); and
“displaying the scan images from a left scan volume, a right scan volume, and a center scan volume” (Lou, FIG.2A).
Neither Didier, Chaney, Den Harder nor Lou teaches that the display establishes correspondence between two scan volumes using a fiducial feature”.
However, in an analogous medical imaging object detection and visualization field of endeavor, Chen teaches that
“displaying the plurality of segmented scan images comprises establishing correspondence between at least two of the scan volumes using a fiducial feature in the plurality of scan images” ([0026]: when imaging the chest, it is common practice to obtain various different views…During the reading of chest X-ray images, when both AP/PA and LAT images have been obtained and are present, there is often a need to determin the corresponding evidence in the LAT view of a lesion or other location of interest found in the AP/P view, and vice versa; [0028]: automatically detect some or all of the landmarks and/or anatomic structures in each image; [0029] and FIG.4). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Didier, Chaney, Den Harder and Lou combined employ such features of “displaying the plurality of segmented scan images comprises establishing correspondence between at least two of the scan volumes using a fiducial feature in the plurality of scan images” that is taught in Chen for the advantages of “facilitating detection and visualization of a region of interest in one or more medical images based upon a corresponding region of interest in a primary medical image”, as suggested in Chen, [0009].

Claims 5, 7, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Didier in view Chaney and Den Harder, as applied to claims 1 and 15, further in view of Klinder et al., “Automated model-based rib cage segmentation and labeling in CT images”. MICCAI 2007, Part II, LNCS 4792, pp.195-202, 2007, hereinafter Klinder.

Claims 5 and 19. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectively, including the determination of the chest wall model (Didier: Title and section 4.2). 
Neither Didier, Chaney nor Den Harder teaches that an ellipsoid model is determined.
However, in an analogous model-based image segmentation field of endeavor,
Klinder teaches
“determining an ellipsoid model for the chest wall region” (p.196, 2.1 Due to the characteristic shape of the rubs, we establish a centerline-based description as an alternative for rib surface meshes…Initial model setup: shape information is added to the centerline by calculating an ellipse fit to each cut contour) – the ellipse fit to each cut contour is considered the “ellipsoid model for the chest wall region” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model achieving an acceptable level of accuracy for model-based segmentation, and serving as a good basis for a locally detailed delineation if a higher accuracy is needed, as suggested in Kindlier, pp.201-202, Conclusion.

Claims 7 and 21. Didier, Chaney and Den Harder combined teaches all the limitations of claims 1 and 15, respectively. Including the determination of the chest wall model (Didier: Title and section 4.2). 
Neither Didier, Chaney nor Den Harder teaches that an ellipsoid model is determined.
However, in an analogous model-based image segmentation field of endeavor,
Klinder teaches
“determining a rib centerline information” (p.197, 2.2 Global model positioning: due to the characteristic shape of the rubs, we establish a centerline-based description as an alternative for rib surface meshes…Compared to a simple surface mesh description, this alternative enables an automatic rub surface generation when the location of the centerline of a rib is given and the centerline is identified). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the chest wall model determination of Didier, Chaney and Den Harder combined employ such features of “determining a rib centerline information” that is taught in Klinder for the advantages of achieving an acceptable level of accuracy for model-based segmentation, and serving as a good basis for a locally detailed delineation if a higher accuracy is needed, as suggested in Kindlier, pp.201-202, Conclusion.

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1, 15 and 29 under 35 U.S.C. 103 in view of the claim amendment have been fully considered but they are not persuasive. Claims 1, 15 and 29 are amended to incorporate feature of the chest wall model representing a boundary between a first region anterior to the chest wall region and a second region below the chest wall region, the segmented scan images represent the firs region, and the lesion information is specific to the first region. 
Examiner first considers that the amended boundary between the two regions has raised an indefinite issue. 
In addition, when considering that the first region refers to the region in front of the ribs, and the second region refers to the region below the chest wall, Didier is considered reading on such a feature. As illustrated in FIG.2, the chest wall model of Didier comprises the region in front of and below the rib cages, which appears to what the chest wall model of the present invention covers as illustrated in FIGS. 3 and 4. Hence, since the chest wall model of Didier comprises the two regions as claimed, when performing image segmentation, the segmented images would represent the first region since the first region is part of the chest wall model that the segmentation is based on. The lesion information would also cover what is in the first region. 

Didier’s display also reads on the newly added claims 30-32.
Based on the above consideration, Claims 1-7, 9-12, 15-21, 23-26 and 29-32 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Porikli et al., US 2014/0226884 A1. This reference discloses a method for simulating thoracic 4DCT using a biomechanical motion model that simulates deformation of the lung and nearby organs during respiration.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793